                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-485-RJC-DCK

 JOANN McCULLOUGH,                  )
                                    )
               Plaintiff,           )
                                    )
    v.                              )                         ORDER
                                    )
 INTEGRITY AUTOMOTIVE PROMOTIONS,   )
 LLC, GROW FINANCIAL FEDERAL CREDIT )
 UNION, and GRASSROOTS ASSOCIATES,  )
 INC., d/b/a Kia Of Gastonia,       )
                                    )
               Defendants.          )
                                    )

       THIS MATTER IS BEFORE THE COURT on “Defendant Grassroots Associates, Inc.

d/b/a KIA Of Gastonia’s Motion To Dismiss Amended Complaint And To Compel Arbitration”

(Document No. 30) filed November 25, 2019. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. §636(b), and immediate review is appropriate.

       Having carefully considered the motion and the record, the undersigned finds that

Defendant Grassroots Associates, Inc.’s “…Motion To Dismiss…” (Document No. 30) should be

denied as moot based on “Defendant Grassroots Associates, Inc. . . . Amended Motion To Dismiss

Amended Complaint And To Compel Arbitration (Document No. 40) filed December 16, 2019.

       The Court will also sua sponte extend the deadline for Plaintiff to file responses to the

pending motions to dismiss.

       IT IS, THEREFORE, ORDERED that “Defendant Grassroots Associates, Inc. d/b/a KIA

Of Gastonia’s Motion To Dismiss Amended Complaint And To Compel Arbitration” (Document

No. 30) is DENIED AS MOOT.
       IT IS FURTHER ORDERED that Plaintiff shall file responses to: “Defendant Integrity

Automotive Promotions, LLC’s Motion To Dismiss Amended Complaint” (Document No. 36);

“Defendant Grow Financial Federal Credit Union’s Motion To Dismiss The Amended Complaint”

(Document No. 38); and “Defendant Grassroots Associates, Inc. d/b/a KIA Of Gastonia’s

Amended Motion To Dismiss Amended Complaint And To Compel Arbitration” (Document No.

40) on or before January 3, 2020.

       SO ORDERED.




                            Signed: December 17, 2019




                                               2
